Citation Nr: 1723362	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for a neurological disorder of the right leg, to include as secondary to the service-connected degenerative joint disease (DJD) of the lumbar spine.  

5.  Entitlement to an initial disability rating in excess of 10 percent for DJD of the lumbar spine prior to October 12, 2010.

6.  Entitlement to a disability rating in excess of 40 percent for DJD of the lumbar spine since October 12, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1971 in the United States Army, with service in the Republic of Vietnam from March 2, 1970 to March 1, 1971.  He also completed active duty for training from October 1987 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, January 2010, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the course of the appeal, the Veteran requested hearings with a Decision Review Officer (DRO) at the RO.  However, he withdrew these requests on October 15, 2010 and January 12, 2012. 

In a February 2013 rating decision, the RO granted a 40 percent disability rating for the Veteran's lumbar spine disability, effective October 12, 2010.  As this was not a not full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The October 2013 statement of case (SOC), arising from an appeal of the June 2012 rating decision, also included claims for service connection for migraine headaches, a nasal disorder, a bilateral hip disorder, a left shoulder disorder, and posttraumatic stress disorder.  However, in his December 2013 VA Form 9, the Veteran limited the appeal to the claim for service connection for a neurological disorder of the right leg.  As such, the other claims listed on the October 2013 SOC are not on appeal.

The Board has characterized the claim for a neurological disorder of the right leg to include consideration of service connection on a secondary basis, pursuant to the Veteran's contentions.  See December 2013 VA Form 9.

In April 2013, the Veteran raised a claim of clear and unmistakable error (CUE) in a May 1971 rating decision that denied service connection for a back disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2016, prior to certification of the appeal to the Board and in response to an April 2016 supplemental statement of the case, the Veteran requested a Board hearing at his local VA office.

Pursuant to 38 C.F.R. § 20.700(e) (2016), an appellant may request and be scheduled for such an in-person or video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  As the Veteran has not yet been afforded a Board hearing for this appeal, the claims must be remanded for this purpose.  




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO for the claims on appeal.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





